     Case 3:19-cv-00665-MMD-WGC Document 65 Filed 12/29/20 Page 1 of 3




      Katherine F. Parks, Esq. - State Bar No. 6227
 1
      Thorndal Armstrong Delk Balkenbush & Eisinger
 2    6590 S. McCarran Blvd., Suite B
      Reno, Nevada 89509
 3    (775) 786-2882
      kfp@thorndal.com
 4
      Attorneys for Defendant
 5    TRACI DAVIS

 6                              UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9     TRINA OLSEN,                                        CASE NO.   3:19-cv-00665-MMD-WGC
10                                      Plaintiff,
11
       vs.
12                                                         JOINDER TO DEFENDANT WASHOE
       WASHOE COUNTY SCHOOL DISTRICT, a                    COUNTY SCHOOL DISTRICT’S
13     political subdivision of the State of Nevada;       REPLY IN SUPPORT OF MOTION
       Washoe County School District Superintendent        FOR SUMMARY JUDGMENT [ECF
14
       TRACI DAVIS; and DOES 1 through 10                  NO. 63]
15     inclusive,
16                                      Defendants.
17
             COMES NOW Defendant, TRACI DAVIS, by and through her attorneys of record,
18
      Thorndal Armstrong Delk Balkenbush & Eisinger, and hereby joins in Defendant Washoe
19
20    ///

21    ///
22
      ///
23
      ///
24
25    ///

26    ///
27    ///
28
      ///


                                                     -1-
     Case 3:19-cv-00665-MMD-WGC Document 65 Filed 12/29/20 Page 2 of 3




      County School District’s Reply in Support of Motion for Summary Judgment filed on December
 1
 2    29th, 2020, in its entirety. [ECF No. 63].

 3           DATED this 29th day of December, 2020.
 4
                                                   THORNDAL ARMSTRONG
 5                                                 DELK BALKENBUSH & EISINGER

 6                                                 By: / s / Katherine F. Parks
 7                                                    Katherine F. Parks, Esq. - State Bar No. 6227
                                                      6590 S. McCarran Blvd., Suite B
 8                                                    Reno, Nevada 89509
                                                      (775) 786-2882
 9                                                    kfp@thorndal.com
10                                                    Attorneys for Defendant
                                                      Traci Davis
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
     Case 3:19-cv-00665-MMD-WGC Document 65 Filed 12/29/20 Page 3 of 3




                                      CERTIFICATE OF SERVICE
 1
 2           Pursuant to FRCP 5(b), I certify that I am an employee of THORNDAL ARMSTRONG DELK

 3    BALKENBUSH & EISINGER, and that on this date I caused the foregoing JOINDER TO
 4
      DEFENDANT WASHOE COUNTY SCHOOL DISTRICT’S REPLY IN SUPPORT OF
 5
      MOTION FOR SUMMARY JUDGMENT [ECF NO. 63] to be served on all parties to this
 6
 7    action by:

 8           placing an original or true copy thereof in a sealed, postage prepaid, envelope in the
 9                   United States mail at Reno, Nevada.
10
        ✓    United States District Court, District of Nevada CM/ ECF (Electronic Case Filing)
11
12    _____ personal delivery
13
      ____   facsimile (fax)
14
      _____ Federal Express/UPS or other overnight delivery
15
16    fully addressed as follows:

17                                          Luke Busby, Esq.
                                         Luke Andrew Busby, Ltd.
18
                                          316 California Avenue
19                                         Reno, Nevada 89509
                                           Attorney for Plaintiff
20
21                                          Neil Rombardo, Esq.
                                              Sara Almo, Esq.
22                                        Christopher Reich, Esq.
                                      Washoe County School District
23
                                             Legal Department
24                                           425 E. Ninth Street
                                            Reno, Nevada 89512
25                              Attorneys for Washoe County School District
26
             DATED this 29th day of December, 2020.
27
                                                    / s / Sam Baker
28                                                 An employee of THORNDAL ARMSTRONG
                                                   DELK BALKENBUSH & EISINGER


                                                     -3-
